Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to disclose information material to patentability 
Applicant did not file any IDS. The Examiner reminds Applicant that he has the duty to disclose, if he finds information material to patentability. 37 C.F.R. 1.56 (a) recites “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned” (emphasis added).  

Compact Prosecution 
Applicant’s Fig. 7 seems to disclose a feature that is not disclosed by the references on the record.  However, no determination on allowability has been made.  Further search and consideration will be needed. 


    PNG
    media_image1.png
    497
    682
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 B1) in view of Goossens (US 20120079378 A1).
Regarding Claim 1, Schnitzer discloses A method comprising: 
receiving a configuration file comprising a set of parameters for generating a two-dimensional image from a three-dimensional model (
“In general, a 3D scene can be represented in memory, one or more files, or combinations thereof.”  The file may be mapped to the “configuration file.”  Schnitzer col. 3 lines 40-45.
generating a plurality of 2D images of a 3D scene , . . .”  Schnitzer col. 1 lines 28-38.
“For example, the user can position, pose, or otherwise manipulate one or more objects in the 3D scene and generate a plurality of 2D images corresponding to the manipulations to generate an animatic.”  Schnitzer col. 3 lines 30-35.); 
positioning a render camera relative to the three-dimensional model based at least in part on a first parameter of the set of parameters in the configuration file (
“Used herein ‘object’ is used generically to described any asset of the 3D scene, including but not limited to, one or more virtual cameras, one or more audio snippets, one or more lighting parameters (e.g., position, direction, intensity, and the like) and one or more representations of items presented in the 3D scene (e.g., one or more 3D geometries, textures, and the like), to name a few examples.”  Schnitzer col. 3 lines 37-45.
“In general, a virtual camera can include various parameters (e.g., field of view, focal length, position, and the like). In addition, a virtual camera can be configured to track with the motion of objects within a 3D scene. For example, as an object moves away from the virtual camera, the virtual camera can pursue the object to maintain a predetermined distance between the virtual camera and the object. To generate a 2D image, the user can select a virtual camera as the scene's camera and select the snapshot button 110. In response, the application generates the 2D image from viewpoint of the selected virtual camera.” Schnitzer col. 3 lines 63 –67; col. 4 lines 1-7);  
applying a pose to the three-dimensional model based at least in part on a second parameter of the set of parameters in the configuration file (
“Used herein ‘object’ is used generically to described any asset of the 3D scene, including but not limited to, one or more virtual cameras, one or more audio snippets, one or more lighting parameters (e.g., position, direction, intensity, and the like) and one or more representations of items presented in the 3D scene (e.g., one or more 3D geometries, textures, and the like), to name a few examples.”  Schnitzer col. 3 lines 37-45.
“For example, the user can position, pose, or otherwise manipulate one or more objects in the 3D scene and generate a plurality of 2D images corresponding to the manipulations to generate an animatic.”  Schnitzer col. 3 lines 30-35.); 
adding at least one supplemental content item to a particular location on the posed three-dimensional model based at least in part on a third parameter of the set of parameters in the configuration file (
Schnitzer discloses placing multiple objects, stating “For example, the user can position, pose, or otherwise manipulate one or more objects in the 3D scene and generate a plurality of 2D images corresponding to the manipulations to generate an animatic.”  Schnitzer col. 3 lines 30-35.
“For example, as illustrated by FIG. 1A, a virtual car 106, and a virtual actor 104 are in the 3D scene 102.”  Schnitzer col. 3 lines 45-50.  Fig. 1A shows that the virtual actor’s hand is placed on the door car.
The virtual actor may be sitting in the car or standing on the top of car); and 
generating, using the positioned render camera, the two-dimensional image from the posed three-dimensional model including the added at least one supplemental content item (“For example, the user can position, pose, or otherwise manipulate one or more objects in the 3D scene and generate a plurality of 2D images corresponding to the manipulations to generate an animatic.”  Schnitzer col. 3 lines 30-35.).
Regarding “on the posed three-dimensional model,” Schenitzer provides an example of a virtual actor and a car, stating “For example, as illustrated by FIG. 1A, a virtual car 106, and a virtual actor 104 are in the 3D scene 102.”  Schnitzer col. 3 lines 45-50.  Fig. 1A shows that the virtual actor’s hand is placed on the door car.  The Examiner comments the virtual actor may be sitting in the car or standing on the top of car.  However, the disclosure is explicit.  
For the purposes of compact prosecution, the Examiner introduces a secondary reference: Goossens, which provides explicit examples that clearly teaches the limitation related to “on the posed three-dimensional model.”
Goossens discloses adding at least one supplemental content item to a particular location on the posed three-dimensional model based at least in part on a third parameter of the set of parameters in the configuration file (


    PNG
    media_image2.png
    776
    393
    media_image2.png
    Greyscale
  Goossens Fig. 15.

    PNG
    media_image3.png
    654
    678
    media_image3.png
    Greyscale

Which shows the band-aid, hat, glasses, or hair may be the supplemental content item. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user’s preference. 

Regarding Claim 2, Schnitzer in view of Goossens discloses The method of claim 1, 
wherein the three-dimensional model comprises a plurality of components (
    PNG
    media_image4.png
    369
    305
    media_image4.png
    Greyscale
  “Systems, methods, and computer-readable media for integrating a three-dimensional asset with a three-dimensional model are provided.”  Goossens ¶ 2.  A three dimensional model comprises many components. ), and the method further comprises: 
removing, based at least in part on a fourth parameter of the set of parameters, at least one of the plurality of components from the three-dimensional model prior to adding the at least one supplemental content item to the particular location on the posed three-dimensional model (
 “If the asset includes a hole, the portion of the external surface of the model that is within the area enclosed by the base surface once the base surface has been projected onto the external surface of the model can be removed to create an opening for exposing a cavity that may be defined by an interior surface of the asset's hole.”  Goossens ¶ 28. 
“To allow internal surface 1024 of asset 1000 to be visible through external surface 1210 of model 1202, one or more portions of external surface 1210 within an area enclosed by the projected vertices of base 1030 may be removed. In particular, the portions of external surface 1210 enclosed by the projected vertices of base 1030 can be removed such that inner surface 1024 of asset 1000 may be exposed and visible, and such that an eye asset 1240 can be positioned at hole asset 1000 and can be visible adjacent to at least a portion of exposed asset 1000, as shown in display 1200C of FIG. 12C. In some cases, base 1030 can be removed from model 1202 along with the portions of external surface 1210, for example by clearing a z-buffer used to store information to be displayed.”  ¶ 48. 

    PNG
    media_image5.png
    293
    419
    media_image5.png
    Greyscale

The above provided is only an example.  Goossens Fig. 1 shows that there are other types of supplemental content items, e.g., hair and hats.).


Regarding Claim 3, Schnitzer in view of Goossens discloses The method of claim 1, 
wherein the three-dimensional model comprises a plurality of components (
    PNG
    media_image4.png
    369
    305
    media_image4.png
    Greyscale
  “Systems, methods, and computer-readable media for integrating a three-dimensional asset with a three-dimensional model are provided.”  Goossens ¶ 2. ), and the method further comprises: 
modifying, based at least in part on a fourth parameter of the set of parameters and on at least one of the components of the plurality of components, the at least one supplemental content item prior to adding the at least one supplemental content item to the particular location on the posed three-dimensional model (


    PNG
    media_image6.png
    695
    519
    media_image6.png
    Greyscale
  Goossens.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The 

Regarding Claim 4, Schnitzer in view of Goossens discloses The method of claim 3, wherein modifying the at least one supplemental content item comprises modifying a color of the at least one supplemental content item (“As shown in FIG. 1, to change a color of hair asset 112, a user can select one of the color options provided by color menu 140 of asset bar 120.”  Goossens ¶ 30. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user’s preference. 

Regarding Claim 5, Schnitzer in view of Goossens discloses The method of claim 3, wherein modifying the at least one supplemental content item comprises changing a size of the at least one supplemental content item (Goossens discloses “A user can select any suitable number of options associated with a single asset to place on a model (e.g., asset size, shape, style, etc.). For example, a user can select different colors for an asset. As shown in FIG. 1, to change a color of hair asset 112, a user can select one of the color options provided by color menu 140 of asset bar 120.”  Goossens ¶ 30.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The 

Regarding Claim 7, Schnitzer in view of Goossens discloses The method of claim 1, wherein the three-dimensional model is user configurable (
    PNG
    media_image3.png
    654
    678
    media_image3.png
    Greyscale
Goossens. ). 


Regarding Claim 8, Schnitzer in view of Goossens discloses The method of claim 7, wherein the configuration file is received from a server and the three-dimensional model is inaccessible to the server (
Schnitzer discloses the use of servers, stating “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them.”  ¶ 57 Schnitzer.
Goossens discloses storing assets locally, stating “A user can create model 110 by selecting assets from asset bar 120, and positioning specific assets on the model. The assets can include, for example, a face, mouth, eyes, ears, nose, mustache, beard, hair, eyebrows, glasses, hats, accessories (e.g., jewelry or band-aids), clothing, or other components that can be included on or integrated with a model. The assets can be provided from a source of assets (e.g., a library of assets that may be stored locally on or remotely from electronic device 190).”  ¶ 29 Goossens. 
MPEP 2144.04    Legal Precedent as Source of Supporting Rationale  V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS. 

Further, it would have been obvious to try to store respective sets of data locally or on a server, because one is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
The Examiner takes an Official Notice that it would have been well-known in the art the locally stored data may be set to be inaccessible to a server device.  The benefits of combining this well-known knowledge would have been that user data security and/or privacy is protected.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user’s preference. 

Regarding Claim 9, Schnitzer in view of Goossens discloses The method of claim 1, further comprising: 
providing access to the two-dimensional image via at least one of a keyboard or a messaging application (
“One or more input components 1908 may be provided to permit a user to interact or interface with device 1900. For example, input component 1908 can take a variety of forms, including, but not limited to, an electronic device pad, dial, click wheel, scroll wheel, touch one or more buttons (e.g., a keyboard), mouse, joy stick, track ball, microphone, camera, proximity sensor, light detector, and combinations thereof.”  Goossens ¶ 62.  One interact with the device to access the image generated by the device.
Further, the Examiner takes an Official Notice that one may send a generated image through a messaging application.  The benefits combining this well-known knowledge would have been that a user may more effectively communicate with another user.  Such application includes, but not limited to, WhatApp and phone texting applications. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to make it easier for a user to interact with a device. 

Regarding Claim 10, Schnitzer in view of Goossens discloses The method of claim 1, 
wherein the three-dimensional model comprises facial features of at least one of a person or an animal (
    PNG
    media_image3.png
    654
    678
    media_image3.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user’s preference.  Face images are most commonly used.  They show character and/or identity.

Regarding Claim 11, Schnitzer in view of Goossens discloses The method of claim 10, wherein applying a pose to the three-dimensional model based at least in part on a second parameter of the set of parameters in the configuration file comprises: 
modifying at least one of the facial features of the three-dimensional model (
    PNG
    media_image3.png
    654
    678
    media_image3.png
    Greyscale

    PNG
    media_image7.png
    490
    432
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    450
    399
    media_image8.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The 

Regarding Claim 14, Schnitzer in view of Goossens discloses A device comprising: a memory; and at least one processor configured to: 
receive, by a device and from a server, a set of parameters for generating an image from a three-dimensional model, where the three-dimensional model is inaccessible to the server (See Claim 8 rejection for detailed analysis); 
select, based at least in part on the set of parameters, at least one supplemental content item to apply to the three-dimensional model (See Claim 1 rejection for detailed analysis.); 
modify, based at least in part on the set of parameters, at least one of the supplemental content item or the three-dimensional model (See Claims 2 or 3 rejection for detailed analysis); 
responsive to the modifying, apply the supplemental content item to the three-dimensional model at a position determined based at least in part on the set of parameters (See Claim 1-3 rejection for detailed analysis); and 
generate the image from the three-dimensional model with the supplemental content item applied (See Claim 1 rejection for detailed analysis).

The device of claim 14, wherein the at least one processor is configured to modify, based at least in part on the set of parameters, the at least one of the supplemental content item or the three-dimensional model by: 
removing at least a portion of the three-dimensional model based at least in part on the set of parameters (
 “If the asset includes a hole, the portion of the external surface of the model that is within the area enclosed by the base surface once the base surface has been projected onto the external surface of the model can be removed to create an opening for exposing a cavity that may be defined by an interior surface of the asset's hole.”  Goossens ¶ 28. 
“To allow internal surface 1024 of asset 1000 to be visible through external surface 1210 of model 1202, one or more portions of external surface 1210 within an area enclosed by the projected vertices of base 1030 may be removed. In particular, the portions of external surface 1210 enclosed by the projected vertices of base 1030 can be removed such that inner surface 1024 of asset 1000 may be exposed and visible, and such that an eye asset 1240 can be positioned at hole asset 1000 and can be visible adjacent to at least a portion of exposed asset 1000, as shown in display 1200C of FIG. 12C. In some cases, base 1030 can be removed from model 1202 along with the portions of external surface 1210, for example by clearing a z-buffer used to store information to be displayed.”  ¶ 48. 

    PNG
    media_image5.png
    293
    419
    media_image5.png
    Greyscale

Goossens Fig. 1 shows that there are other types of supplemental content items, e.g., hair and hats.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user’s preference. 

Regarding Claim 16, Schnitzer in view of Goossens discloses The device of claim 14, wherein the at least one processor is configured to modify, based at least in part on the set of parameters, the at least one of the supplemental content item or the three-dimensional model by: 
changing a first color of the at least one supplemental content item to match a second color of the three-dimensional model (
“In some cases, external surface 420 can have a particular texture or a particular color, for example which may be selected to match a texture or color of an external surface of a three-dimensional model with which asset 400 is to be integrated.”  Goossens ¶ 35. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create an image that is color consistent and attractive to a user. 

Regarding Claim 17, Schnitzer in view of Goossens discloses A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: 
code to receive, from a server and by a device, a plurality of sets of parameters, each respective set of parameters for generating a respective image from one of a plurality of three-dimensional models that are locally stored at the device (See Claim 8 rejection for detailed analysis); 
for each respective set of parameters: 
code to position the one of the plurality of three-dimensional models relative to a render camera based at least in part on a first parameter of the respective set of parameters (See Claim 1 rejection for detailed analysis); 
code to apply a pose to the positioned one of the plurality of three-dimensional models based at least in part on a second parameter of the respective set of parameters (See Claim 1 rejection for detailed analysis); 
code to apply at least one supplemental content item to the positioned and posed one of the plurality of three-dimensional models based at least in part a third parameter of the respective set of parameters (See Claim 1 rejection for detailed analysis); and 
code to generate the respective image from the positioned and posed one of the plurality of three-dimensional models with the at least one supplemental content item applied (See Claim 1 rejection for detailed analysis); and 
code to store the respective image (“In general, when the application generates a 2D image of a 3D scene, the application stores a copy of the current scene in a file on a storage device or in memory. For example, when 2D image 210 is generated, the application stores information associated with the scene to a scene file 212.”  Schnitzer col. 6 lines 32-35.).

Regarding Claim 18, Schnitzer in view of Goossens discloses The non-transitory machine-readable medium of claim 17, 
wherein the one of the plurality of three-dimensional models comprises a user-selected subset of a plurality of components (
    PNG
    media_image3.png
    654
    678
    media_image3.png
    Greyscale
Goossens Fig. 1.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The 

Regarding Claim 20, Schnitzer in view of Goossens discloses The non-transitory machine-readable medium of claim 18, wherein the code further comprises: 
code to receive a user selection of the subset of the plurality of components (Goossens Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens.  The suggestion/motivation would have been in order to create an image that is color consistent and attractive to a user. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 B1) in view of Goossens (US 20120079378 A1) and Zacharias et al. (Zacharias) (US 20160021041 A1).
Regarding Claim 12, Schnitzer in view of Goossens discloses The method of claim 1, further comprising: storing the configuration file and the two-dimensional image in a memory (“In general, when the application generates a 2D image of a 3D scene, the application stores a copy of the current scene in a file on a storage device or in memory. For example, when 2D image 210 is generated, the application stores information associated with the scene to a scene file 212. As another example, when 2D image 210 is generated, the application stores ). 
However, Schnitzer in view of Goossens does not explicitly disclose removing, based at least in part on a caching policy, the two-dimensional image from the memory.
Zacharias discloses removing, based at least in part on a caching policy, files from the memory (“The source image server tier 865 may refresh the source image cache 870, that is, add or delete original source images from the source image cache 870 based on predefined cache management policies.”  Zacharias ¶ 91).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer in view of Goossens with Zacharias.  The suggestion/motivation would have been in order to save memory space and/or data privacy reasons.

Regarding Claim 13, Schnitzer in view of Goossens and Zacharias discloses The method of claim 12, further comprising: 
in response to receiving a request for the two-dimensional image after having removed the two-dimensional image from the memory (
“The source image server tier 865 may refresh the source image cache 870, that is, add or delete original source images from the source image cache 870 based on predefined cache management policies.”  Zacharias ¶ 91.  

The Examiner takes an Official Notice that a user may request the same data, e.g., 2D image, again.  The benefits of combining this well-known knowledge would have been to make it easier for a user.  Sometimes, the user may want to view an image again, as some of us often do.): 
retrieving the configuration file from a memory (The 2D image will be regenerated, and the process recited in Claim 1 will be repeated.  See Claim 1 rejection for detailed analyses.  Regardless, whether the configuration file is retrieved from local storage or remote storage, it will be retrieved from a storage before use.); 
retrieving the three-dimensional model (See Claim 1 rejection for detailed analyses); 
positioning the render camera relative to the three-dimensional model based at least in part on the first parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analyses); 
applying the pose to the three-dimensional model based at least in part on the second parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analyses); 
adding the at least one supplemental content item to the posed three-dimensional model based at least in part on the third parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analyses); 
re-generating, using the positioned render camera, the two-dimensional image from the posed three-dimensional model including the added at least one supplemental content item (See Claim 1 rejection for detailed analyses); and 
storing the re-generated two-dimensional image (“In general, when the application generates a 2D image of a 3D scene, the application stores a copy of the current scene in a file on a storage device or in memory. For example, when 2D image 210 is generated, the application stores information associated with the scene to a scene file 212. As another example, when 2D image 210 is generated, the application stores information associated with the scene as metadata of the 2D image 210.”  Schnitzer col. 6 lines 32-42.).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 B1) in view of Goossens (US 20120079378 A1) and Bradski et al. (US 20160026253 A1).
Regarding Claim 6, Schnitzer in view of Goossens discloses The method of claim 1, further comprising: 


if the two-dimensional image needs to be regenerated, 
retrieving the configuration file from the memory (See Claim 1 rejection for detailed analysis. Regardless, whether the configuration file is retrieved from local storage or remote storage, it will be retrieved from a local storage before use, when the calculation is done locally.); 
retrieving the changed three-dimensional model (See Claim 1 rejection for detailed analysis); 
positioning the render camera relative to the changed three-dimensional model based at least in part on the first parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analysis); 
applying the pose to the changed three-dimensional model based at least in part on the second parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analysis); 
adding the at least one supplemental content item to the posed changed three-dimensional model based at least in part on the third parameter of the set of parameters in the configuration file (See Claim 1 rejection for detailed analysis); 
re-generating, using the positioned render camera, the two-dimensional image from the posed changed three-dimensional model including the added at least one supplemental content item (See Claim 1 rejection for detailed analysis); and 
storing the re-generated two-dimensional image (See Claim 1 rejection for detailed analysis).

determining a change to the three-dimensional model; 
in response to determining the change to the three-dimensional model, regenerate the two-dimensional image. 
Bradski discloses 
determining a change to the three-dimensional model; 
in response to determining the change to the three-dimensional model, regenerate the two-dimensional image (“For example, if the first user makes a modification to the 3D model, the AR system re-renders the modified virtual 3D model to the first, the second, and the third users.”  Bradski ¶ 1501.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer in view of Goossens with Bradski.  The suggestion/motivation would have been in order to allow user(s) to have the most up-to-date image.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 B1) in view of Goossens (US 20120079378 A1) and Zhang (US 20190235856 A1).
Regarding Claim 19, Schnitzer in view of Goossens discloses The non-transitory machine-readable medium of claim 18. 
wherein the plurality of components are accessible to the server (
Schnitzer discloses the use of servers, stating “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them.”  ¶ 57 Schnitzer.
Goossens discloses storing assets locally, stating “A user can create model 110 by selecting assets from asset bar 120, and positioning specific assets on the model. The assets can include, for example, a face, mouth, eyes, ears, nose, mustache, beard, hair, eyebrows, glasses, hats, accessories (e.g., jewelry or band-aids), clothing, or other components that can be included on or integrated with a model. The assets can be provided from a source of assets (e.g., a library of assets that may be stored locally on or remotely from electronic device 190).”  ¶ 29 Goossens. 
It would have been obvious to try to store respective locally or on a server, because one is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. ). 
However, Schnitzer in view of Goossens does not explicitly disclose the user-selected subset of the plurality of components is indeterminable by the server.
Zhang discloses the user-selected subset of the plurality of components is indeterminable by the server (Zhang discloses user data is indeterminable by server, stating “Collected data is stored into a local encrypted database, instead of being uploaded to the server, to protect user data security.”  Zhang ¶ 103.
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer in view of Goossens with Zhang.  The suggestion/motivation would have been in order to protect user data security and/or privacy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goossens (US-20120079377-A1)

    PNG
    media_image9.png
    686
    497
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611